DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Claims 1-7, 9 and 10 are pending for examination.

Allowable Subject Matter
Claims 1-7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 and 7:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a driving device/ a method of driving an electric motor comprising:
a voltage controller configured to cause an electric power converter to apply a drive voltage to an electric motor by controlling an operation of the electric power converter, the electric power converter being configured to convert input electric power into A/C electric power having desired voltage and frequency and configured to supply the converted electric power to the electric motor; a parameter setter configured to set at least one of a rotation speed of the electric motor and a parameter related to the rotation speed as speed information; and a phase adjuster configured to periodically calculate an index based on a current flowing in the electric motor and the speed information set in the parameter setter and to adjust a phase of the drive voltage applied to the electric motor by the voltage controller in such a manner that the calculated index becomes smaller every time the index is calculated, the index depending on both the current flowing in the electric motor and the rotation speed of the electric motor and being different from the phase of the drive voltage, the phase adjuster further configured to judge whether the phase of the drive voltage applied to the electric motor should be advanced or delayed based on the calculated index and to advance or delay the phase of the drive voltage by a predetermined phase shift amount based on a result of the judgement as discussed in the interview of record of 04/29/2022 and further amended and argued by the RCE response of 06/01/2022. In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over a driving device, driving system and method of driving electric motor.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                                                                                                                                                                                                                      
/KAWING CHAN/Primary Examiner, Art Unit 2846